Per Curiam.
This is an eminent domain proceed-
ing, commenced in the superior court for King county by the city of Seattle, looking to the acquiring and damaging of property by the city to such extent as will enable it to open and extend a street, to be known as Bothell Way, at a specified grade along its entire course. The cause came regularly on for trial before the court sitting with a jury, upon the question of awarding compensation for the property taken and damaged; and resulted in verdicts and judgments awarding to the several owners compensation for their property so taken and damaged. Among the owners *330to whom such awards were made, were James E. Wood and wife and Stone-Easter, Inc.; who, deeming themselves aggrieved, as they claim, because of the inadequacy of their awards, have appealed therefrom to this court.
The sole question to be here decided is as to whether the trial court erred in refusing to allow counsel for appellants to introduce evidence tending to show that their lands, abutting upon the street, would suffer damages by the proposed physical improvement of the street at the grade specified and established by the terms of the city ordinance providing for the commencement and prosecution of the eminent domain proceeding.
The theory of counsel for appellants is that they will suffer damages because of such established grade and improvement of the street, because the grade is at some points several feet above, and at other points several feet below, their adjoining lands. The theory of the trial court’s ruling, apparently, is that the grade established by the ordinance, being an original established grade, the damage to appellants’ adjoining lands by reason of such establishing of the grade and improvement of the street will be only consequential, and that appellants are, therefore, not entitled to prove, or have awarded in this proceeding, any damages which may result to their adjoining lands. This question was recently reviewed at length by us sitting En Banc in, In re Petition of the City of Seattle, 115 Wash. 535, 197 Pac. 784, where we reached a conclusion determinative of the question in appellants’ favor in this case. We are satisfied with our conclusion there reached. The judgments in this case awarding damages to appellants are reversed, and the cause is remanded to the superior court with directions to award them a new trial.